Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the communication filed on 7/15/22.  Applicant’s arguments have been considered but are not found persuasive.  Claims 1, 2, 4-20 are pending.  This Action is FINAL, as necessitated by amendment.
Claims Analysis
At least claim 2 recites “comprises mesophase pitch”, which is a product by process limitation/intermediate product.  See [0074]-[0079] of the specification as filed that discloses the mesophase pitch is used as a starting material that is carbonized to prepare the nanoporous carbon film.  Product by process limitations, in the absence of unexpected results, are not given patentable weight.  See MPEP 2113.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2 and 4-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a nanoporous carbon scaffold (NCS) having an average pore diameter of 50 nm, does not reasonably provide enablement for a porous carbon film with macropores having a diameter larger than 100 nm and nanopores wherein an average diameter of the nanopores is from 2 nm to 50 nm.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.  See at least claims 1 and 18 which recite "a plurality of nanopores having an average diameter sizes from 2 nm to 50 nm".  Example 1 at [0077] teaches an NCS with an average pore diameter of 50 nm (the only apparent disclose of an average pore diameter of 50 nm).  Example 1 does not teach the NCS has nanopores having an average diameter from 2 nm to 50 nm.  Furthermore, Example 1 does not teach the NCS having a diameter larger than 100 nm and pores having an average diameter from 2 nm to 50 nm.  The specification does not enable one of skill to make or use the invention.  Specifically, the specification does not enable the claimed diameter of the nanopores and/or to make a carbon film having the claimed nanoporous structure having the recited pore diameters.
Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.   The claim requires the fuel cell to have “no gas diffusion layers”.  The specification does not appear to enable claim 17 and/or a fuel cell to operates without any layers that diffuse gas.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 17 recites the fuel cell “comprises no gas diffusion layers”, which is indefinite.  It is unclear how the fuel cell functions if none of the layers are capable of diffusing gas.
To the extent the claims are understood in view of the 35 USC 112 rejections above, note the following prior art rejections.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohya et al, US 2002/0132159 A1.
Ohya teaches an electrode base material for a fuel cell.  Ohya discloses a carbon porous membranous structure having fine interconnecting pores with an average diameter of 0.05 to 10 m and a porosity of 15 to 85% and a metal-dispersed carbon structure comprising that carbon porous membranous structure having dispersed therein fine particles of at least one kind of a metal and an alloy (at least one self-supporting catalyst layer comprising a porous film having an open network of interconnected pores).  The carbon porous membranous structures are useful as a component of fuel cells, particularly as an electrode base material of gas diffusion electrodes for solid polymer electrolyte fuel cells (polymer electrolyte membrane) and phosphoric acid fuel cells (abstract). Ohya further discloses:
[0010] A first object of the present invention is to provide an electrode base material for fuel cells which is a carbon membranous structure having a porous structure with specific fine interconnecting pores and a smooth surface on both sides thereof except for the pore openings, which is capable of uniform gas distribution over a large area without allowing gas to take a shortcut, which has high electrical and thermal conductivities, and in particular which involves a reduced contact resistance or a reduced heat loss when assembled into a fuel cell.
[0011] A second object of the invention is to provide a metal powder-loaded carbon porous structure, particularly an electrode of fuel cells, and to provide an electrolyte membrane-electrode assembly (hereinafter referred to as MEA) having the metal-loaded carbon porous structure which is capable of controlling transport passages for electrons, reactant gases, and protons and will promise high performance to fuel cells. 
[0012] The first object of the invention is accomplished by an electrode base material for fuel cells which is a carbon porous membranous structure having fine interconnecting pores of an average diameter of which is 0.05 to 10 m and a porosity of 15 to 85%. 
[0013] In preferred embodiments of the electrode base material, the carbon membranous structure has a smooth surface on both sides thereof except for pore openings; the carbon membranous structure has a graphitization degree of 20% or more; the carbon membranous structure is obtained by carbonizing a highly heat-resistant porous polymer film having a glass transition temperature of 250 to 600°C by heating in an oxygen-free atmosphere; the carbon membranous structure is obtained by carbonizing a stack of a plurality of the highly heat-resistant porous polymer films by heating in an oxygen-free atmosphere; the highly heat-resistant polymer is a polyimide; and the carbon membranous structure has functional groups bonded to the surface thereof. 
[0014] The second object of the invention is accomplished by a metal-dispersed carbon porous membranous structure which comprises a carbon porous membranous structure having fine interconnecting pores an average diameter of which is 0.05 to 10 m and a porosity of 15 to 85%, preferably 25 to 85%, and fine particles of at least one metal or alloy dispersed in the structure. 
[0015] In preferred embodiments of the metal-dispersed carbon porous membranous structure, the fine particles have an average particle size of 1 to 10 m; at least one metal or alloy is a noble metal or an alloy containing a noble metal; the carbon porous membranous structure has functional groups bonded to the surface thereof; the metal-dispersed carbon porous membranous structure is obtained by subjecting the functional groups to ion-exchange with at least one kind of metal complex cations and then reducing thereby making the metal fine particles be dispersed in the membranous structure; and the metal complex cations are noble metal complex cations. 
[0016] The present invention also provides an electrode for fuel cells having the above-described metal-dispersed carbon porous membranous structure. 
[0017] The present invention further provides a membrane-electrode assembly (MEA) for fuel cells having the above-described electrode for fuel cells as a constituent component.
[0028] The carbon porous membranous structure as an electrode base material has an average pore diameter of 0.05 to 10 m, preferably 0.05 to 2 m, on its surface. A surface average pore diameter less than 0.05 m results in a pressure loss, failing to distribute gas efficiently. If the surface average pore diameter exceeds 10 m, gas easily flows linearly, and it is difficult to distribute gas evenly over a large area.
[0042] The above-described carbon porous membranous structure, i.e., the electrode base material provides a gas diffusion electrode for fuel cell. The gas diffusion electrode can be produced by, for example, impregnating the base material with a solution containing metal ions or a metal powder precursor, such as a metal complex, by immersion, etc., followed by chemical reduction with a reducing agent to have a catalyst loaded thereon. The metal ions include those of platinum group metals, such as platinum, rhodium, ruthenium, iridium, palladium, and osmium. The metal powder precursor includes platinum group ammine complexes represented by [M(NH3)n]Xm (M: platinum group metal; X: Cl or NO3; n: 4 or 6; m: 2, 4 or 6) and platinum group metal chlorides, such as potassium chloroplatinate (K2PtCl4).
[0047] Compared with common carbon fiber sheet prepared by a papermaking technique, the electrode base material of the invention, having a large number of fine interconnecting pores, is capable of supporting a catalyst over a larger surface area to provide catalyst sites distributed broadly and uniformly for electrode reactions, which is advantageous for realizing high-performance fuel cells. The electrode base material of the invention preferably has a surface resistance of 20 /cm or less and a volume resistance of 20 or less.
[0098] The polyimide porous film prepared above was carbonized by heating in an inert gas stream at a rate of temperature rise of 10°C/min from room temperature up to 1400°C, at which the film was kept for 1.5 hours to obtain a carbon porous membranous structure. The structure had a thickness of 22 m, an air permeance of 350 sec/100 ml, a porosity of 48%, an average pore size of 0.14 m, and a graphitization degree of 34%.
Ohya does not explicitly teach the interconnected pores comprise a plurality of macropores having a diameter larger than 100 nm and a plurality of nanopores wherein the diameter of the nanopores ranges in size from 2 nm or 100 nm.  However, the invention as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made because Ohya teaches in Example 2 the carbon porous membranous structure has an average pore size of 0.14 m (140 nm).  One of skill would have known that “average” includes pore sizes above and below 0.14 m.  Thus the skilled artisan would have found obvious interconnected pores comprising nanopores having a size of 0.1 m (100 nm) and macropores having a diameter larger than 100 nm (0.1 m) in view of the teachings of Ohya, particularly the teachings of at least Example 2.  Furthermore, Ohya teaches the carbon porous membranous structure as an electrode base material preferably has an average pore diameter of 0.05 to 2 m.
Ohya does not explicitly teach the carbon porous membranous structure is prepared from mesophase pitch.  However, product by process limitations, in the absence of unexpected results, are not given patentable weight.  See MPEP 2113. 
Regarding claim 8, Ohya teaches “where the catalyst is supported in the above-described manner, it is preferable to bond functional groups to the surface of the carbon membranous structure. Useful functional groups include a hydroxyl group, a carboxyl group, and a ketone group, with a hydroxyl group and a carboxyl group being preferred” [0044].  Ohya does not explicitly teach the specific functional groups recited by claim 8.  However, one of skill would have found it obvious to use phenyl sulfonic acid for the functional group of Ohya as the claimed functional group contains a hydroxyl group.   
Response to Arguments
Applicant's arguments filed 7/15/22 have been fully considered but they are not persuasive.
Regarding the prior art rejection, Applicant states Ohya teaches avoidance of carbon porous membranes having a pore size smaller than pore size 0.05 m since such membranes fail to efficiently distribute gas.  This is not an accurate description of Ohya.  Ohya teaches the average pore size should not be smaller than 0.05 m.  Ohya does not teach the carbon porous membranes does not have any pores smaller than 0.05 m.  Furthermore, the claimed invention is not limited to a carbon porous membrane consisting of pores having a size smaller than 0.05 m.  This argument is not commensurate in scope with the claimed invention.
Regarding claim 17, if the porous carbon film of at least claim 1 diffuses gas, the fuel cell of claim 17 cannot “comprise no gas diffusion layers” as claim 17 ultimately depends from claim 1.
Applicant asserts at least claims 1 and 18 have been amended to clarify the claims.  Examiner respectfully disagrees.  The amendments to the claims introduce new matter and have been rejection above under 35 USC 112, 1st.
Applicant argues paragraphs [0015]; [0045]; and [0077] of the published US Application provide support for the amendments to claims 1 and 18.  Examiner respectfully disagrees.  
[0015] discloses an “NCS with pore sizes 2 to 100 nm, 10 to 100 nm in diameter or 30 nm to 100 nm are useful” and “a scaffold having pores smaller than 2 nm or larger than 100 nm”.  There is no support for the limitation of at least claim 1 reciting a carbon film having a both macropores having a diameter large than 100 nm and a nanopores having an average diameter from 2 nm to 50 nm.
[0045] discloses a SSL “optionally has interconnected macropores (0.1-1 m, or even larger) as well as some micropores (width <2nm) and nanopores (2-100 nm)”.   There is no support for the limitation of at least claim 1 reciting a carbon film having a both macropores having a diameter large than 100 nm and a nanopores having an average diameter from 2 nm to 50 nm.
[0077] discloses “a NCS with pore size of x nm” wherein “x=12, 22, 50 or 80”.  In [0077] all the pores have the same size of “x nm”.  There is no support for the limitation of at least claim 1 reciting a carbon film having a both macropores having a diameter large than 100 nm and a nanopores having an average diameter from 2 nm to 50 nm.
The examples of the present specification teach the carbon nanoporous films have a single average pore diameter.  [0074], [0081], [0088] and [0090] teach a NCF having a pore size of 85 nm.  [0077] teaches a NCF having an average pore size of 12 nm, a NCF having an average pore size of 22 nm, a NCF having an average pore size of 50 nm OR a NCF having an average pore size of 80 nm.  
[0077] teaches the SSCL wherein all the pores of the SSCL have an average pore size of 50 nm.  The section does not provide support for the specific macropore diameter and nanopore average diameter recited by at least claims 1 and 18.  
Claim 2 recites “comprises mesophase pitch”, which is a product by process limitation/intermediate product.  See [0074]-[0079] of the specification as filed that discloses the mesophase pitch is used as a starting material that is carbonized to prepare the nanoporous carbon film.  Product by process limitations, in the absence of unexpected results, are not given patentable weight.  See MPEP 2113.
Note Ohya teaches an average pore size of the carbon porous membrane may be 50 nm.  Ohya teaches the carbon porous membranous structure as an electrode base material preferably has an average pore diameter of 0.05 to 2 m.  Example 2 of Ohya teaches the carbon porous membranous structure has an average pore size of 0.14 m.  See 35 USC 103 rejection above.  Applicant argued the invention has prepared a fuel cell without a gas diffusion layer.  Examiner disagreed.  The porous carbon film of the instant claims is a gas diffusion layer.  Examiner noted this argument is not commensurate in scope with at least claim 1.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY DOVE whose telephone number is (571)272-1285.  The examiner can normally be reached on M-F 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACY M DOVE/           Primary Examiner, Art Unit 1727